The opinion of the Court, after a continuance, was prepared by
Weston C. J.
Asa Allen conveyed to Thomas Allen, jun., in mortgage, his homestead farm in Jay. In the same sentence, he describes what that homestead is, giving definite and well known hounds, “ being lot thirteen in range four,” excepting one fourth part on the west end, not in controversy. The lines and courses of that lot, are tlie monuments, to wbicli he refers. As if he had said, my homestead farm, within the lines of lot thirteen in range four. If his homestead embraced more, he conveys it only within the limits prescribed.
lie bad a right to explain, what he meant by his homestead, which he does, in terms perfectly plain and intelligible. He may have occupied part of another lot, in such a manner, that if he had used the term homestead alone, the laud in controversy might have passed. But why should he be precluded from using language in the deed, explaining what he did mean to convey ? And if that language is clear and unambiguous, why should not the conveyance be restricted and limited accordingly ? To decide otherwise, would he to hold a party to a meaning, which the language used does not warrant.
That there might be no mistake, as to what the homestead be convoyed included, be gave it definite boundaries. They were such, as can be located with entire precision. Tlie land thus described, was his homestead; but it would seem, not tlie whole of it. The term unexplained, would bo understood to mean the whole, but explained, tlie conveyance embraces only the homestead within the limits given, if any regard is to be paid to the intention of tlie grantor, which is too plainly expressed to be misunderstood. The same question in principle, was presented to this Court in Thorndike v. Richards, 13 Maine R. 430, where definite boundaries given, *390were held to limit the generality of a term, previously used, which if unexplained would have included a greater quantity of land.
In our opinion, the Judge, who presided at the trial, gave the true construction to the deed in question.

Exceptions overruled.